Title: From Thomas Jefferson to James Cheetham, 11 May 1805
From: Jefferson, Thomas
To: Cheetham, James


                  
                     Sir 
                     
                     Washington May 11. 05
                  
                  My account transmitted by you is recieved. early in the spring of the last year, I gave mr Barnes (who is kind enough to transact most of my money business for me) a list of sums to be paid for newspapers recieved in the year. among these was 19. D. for yourself. not knowing the other articles of the account I could not add what was due for them. he tells me he wrote to a mr Alexr. Richards to call & pay you that sum and shews me a letter from mr Richards undertaking it. possibly he may have forgotten it as it is not credited in your account. mr Barnes now remits to his correspondent mr Ludlow in N.Y. 25. D 80½c the balance which, with the 19. D. paid or which will be immediately paid by mr Richards makes up the account. I have been thus particular merely to excuse myself for an apparent delinquency in letting the account run 2. years. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               